332 S.W.3d 924 (2011)
STATE of Missouri, Respondent,
v.
Craig L. ALLEN, Defendant/Appellant.
No. ED 94026.
Missouri Court of Appeals, Eastern District, Division Five.
March 1, 2011.
Brocca L. Smith, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Craig L. Allen (Defendant) appeals from the judgment upon his conviction by a jury *925 for first-degree murder, in violation of Section 565.020, RSMo 2000,[1] and armed criminal action, in violation of Section 571.015. The trial court, having found Defendant to be a prior and persistent offender, sentenced him to life imprisonment without the possibility of parole on the murder count and to life imprisonment on the armed criminal action count, both sentences to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the trial court's judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo 2000.